In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                           No. 11-576V
                                      Filed: March 21, 2013

*************************************              NOT TO BE PUBLISHED
ERIK STEVEN PEDERSEN,                      *
                                           *       Special Master Zane
                                           *
                                           *       Stipulation; attorneys’ fees and costs
        Petitioners,                       *
                                           *
 v.                                        *
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
        Respondent.                        *
                                           *
*************************************
Jon Howard Rogers, Jon H. Rogers, Attorney at Law, Salt Lake City, UT, for Petitioner;
Chrysovalantis Panagiotis Kefalas, United States Dep’t of Justice, Washington, DC, for
Respondent.

           UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS 1

       On March 18, 2013, the parties in the above-captioned case filed a Stipulation of Facts
Regarding Attorneys’ Fees and Costs (Stipulation) memorializing their agreement as to the
appropriate amount of attorneys’ fees and costs in this case. After informal discussions with
Respondent, Petitioner requests $12,100.00 in attorneys’ fees and costs. In accordance with

1
  Because this decision contains a reasoned explanation for the Special Master’s action in this
case, the Special Master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 113 Stat. 2899,
2913 (Dec. 17, 2002). All decisions of the Special Master will be made available to the public
unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would clearly be an
unwarranted invasion of privacy. When such a decision or designated substantive order is filed,
a party has 14 days to identify and to move to redact such information before the document’s
disclosure. If the Special Master, upon review, agrees that the identified material fits within the
banned categories listed above, the Special Master shall redact such material from public access.
42 U.S.C. § 300aa-12(d)(4); Vaccine Rule 18(b). In the absence of a motion or should the
Special Master disagree with the proposed redactions, the decision shall be disclosed in its
entirety.
General Order #9, Petitioner’s counsel represents that Petitioner incurred $350.00 in personal
litigation costs. As a result, the total requested, agreed-upon amount is $12,450.00. In
accordance with 42 U.S.C. § 300aa-15(e), the undersigned awards the amount to which
Respondent does not object.

       Petitioner, Erik Steven Pedersen, alleges that he suffered from Guillain-Barre Syndrome
(“GBS”) as a consequence of his receipt of the measles-mumps-rubella (“MMR”) and
meningococcal vaccines, which are vaccines contained in the Vaccine Injury Table, 42 C.F.R §
100.3(a), and which he received on or about September 2, 2008. A decision awarding
compensation based upon the parties’ stipulation was entered on February 4, 2013.

        Although Respondent did not concede the claim, the parties, nonetheless, settled the
matter, and an award of compensation was made. Because Petitioner has been awarded
compensation, Petitioner is entitled to an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e). The undersigned also finds that the stipulated amount of $12,450.00, in
attorneys’ fees and costs, is reasonable based on the stage at which this matter was settled.
Based on the request’s reasonableness and pursuant to Vaccine Rule 13, the undersigned
GRANTS the parties’ request as outlined in the Stipulation. The judgment shall reflect that
Petitioner is awarded attorneys’ fees and costs as follows:

       in a check made payable to Petitioner (Erik Steven Pedersen), the amount of
       $350.00; and

       in a check made payable jointly to Petitioner (Erik Steven Pedersen) and
       Petitioner’s counsel (Jon Howard Rogers, of the law firm Jon H. Rogers, Attorney
       at Law), the amount of $12,100.00.

        The court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 2

       IT IS SO ORDERED.


                                                      s/ Daria Zane
                                                      Daria J. Zane
                                                      Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.